Case 19-10475-KG   Doc 14   Filed 03/25/19   Page 1 of 20
                Case 19-10475-KG         Doc 14    Filed 03/25/19     Page 2 of 20



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                        )       CHAPTER 7
                                              )
PILE PRO, LLC                                 )       Case No. 19-10475 (KG)
                                              )
                               Debtor.        )
                                              )
 

    STATEMENT OF LIMITING CONDITIONS TO DEBTOR’S SCHEDULES AND
                  STATEMENT OF FINANCIAL AFFAIRS

         The two largest holders of equity in debtor PilePro, LLC (“Debtor”) are Mr. Roberto

Redondo Wendt and Mr. Richard Heindl, each with a 34.5% membership interest. Messrs.

Wendt and Heindl have disagreements as to the assets held by the Debtor and the claims against

the Debtor, among other issues. While Mr. Wendt has been appointed by membership consent as

the representative of the Debtor for purposes of this bankruptcy case, the Debtor, in the interests

of full disclosure, has endeavored to provide some information reflecting differing viewpoints so

that the Trustee will have information to conduct an independent investigation.

 

 
                                            Case 19-10475-KG                                   Doc 14                Filed 03/25/19                        Page 3 of 20
 Fill in this information to identify the case:

 Debtor name            PilePro LLC

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-10475
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $      10,000,100.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      10,000,100.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        5,650,144.66


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,650,144.66




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                                                           Best Case Bankruptcy
                                     Case 19-10475-KG                   Doc 14      Filed 03/25/19           Page 4 of 20
 Fill in this information to identify the case:

 Debtor name          PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10475
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of New Hampshire                                  Checking                         0220                                        $100.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                       $100.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
                                     Case 19-10475-KG                   Doc 14      Filed 03/25/19       Page 5 of 20

 Debtor         PilePro LLC                                                                   Case number (If known) 19-10475
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks and Tradenames, including,
            without limitation:
            PilePro
            iSheetPile
            Wadit
            O Pile
            O-pile
            (Note: PilePro, LLC's ownership of these or
            any other trademarks or tradenames has been
            questioned).                                                                    $0.00                                           Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                     Best Case Bankruptcy
                                     Case 19-10475-KG                   Doc 14      Filed 03/25/19         Page 6 of 20

 Debtor         PilePro LLC                                                                  Case number (If known) 19-10475
                Name

            Patents listed on Exhibits "1" and/or "2" to
            Schedule A/B. NOTE: Exhibit "1" represents a
            list of patents that Mr. Wendt believes are
            property of PilePro, LLC. Exhibit "2"
            represents a list of patents that Mr. Heindl
            believes are property of PilePro, LLC. In the
            interest of full disclosure, the debtor is
            submitting both lists. The $10 million value
            ascribed to the debtor's patents must be
            viewed as a very rough estimate that
            essentially splits the difference between
            differing views as to the value of the patents.                                 $0.00    N/A                            $10,000,000.00



 61.        Internet domain names and websites
            www.pileprogroup.com
            www.opile.com
            (Note: PilePro, LLC's ownership of these
            domain names has been questioned)                                               $0.00                                          Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                        $0.00                                          Unknown



 66.        Total of Part 10.                                                                                                     $10,000,000.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                    Best Case Bankruptcy
                                     Case 19-10475-KG                   Doc 14      Filed 03/25/19       Page 7 of 20

 Debtor         PilePro LLC                                                                  Case number (If known) 19-10475
                Name

           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)
           Skyline Steel, LLC v. PilePro LLC et al, JAMS Arbitration
           Ref. #1425013730.                                                                                                        Unknown
           Nature of claim          Breach of Contract
           Amount requested                    $20,000,000.00


           Claim of PilePro, LLC against Richard Heindl and
           Steelcom Ltd. (disputed)                                                                                                 Unknown
           Nature of claim         Misappropriation and tortious
                                   interference.
           Amount requested                   $25,000,000.00



           Claim for breach of contract against Plymouth Tube Co.                                                                   Unknown
           Nature of claim         Breach of contract
           Amount requested                     $1,500,000.00



           Claim of PilePro, LLC against Roberto Wendt (disputed)                                                                   Unknown
           Nature of claim         Breach of Fiduciary Duty
           Amount requested                   $25,000,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Claims against anyone for unauthorized use of any
           trademarks or tradenames owned by PilePro, LLC,
           including claims against iSheetPile, Wadit, PilePro
           GmbH and anyone else in the PilePro group. (Note: the
           validity of any such claims has been questioned).                                                                        Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims for license fees against third parties, including,
           without limitation, PPV O-Pile Finland and MerLion
           Metals - O-Pile (Singapore & Philipines). (Note: the
           validity of such claims has been questioned).                                                                            Unknown
           Nature of claim
           Amount requested                                              $0.00


           Claims against third parties related to inventory, which
           may include in rem claims for replevin, equitable and/or
           legal and/or monetary claims. (Note: the validity of such
           claims has been questioned).                                                                                             Unknown
           Nature of claim
           Amount requested                                              $0.00



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                             Best Case Bankruptcy
                                     Case 19-10475-KG                   Doc 14      Filed 03/25/19       Page 8 of 20

 Debtor         PilePro LLC                                                                  Case number (If known) 19-10475
                Name



 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                             Best Case Bankruptcy
                                        Case 19-10475-KG                           Doc 14             Filed 03/25/19                 Page 9 of 20

 Debtor          PilePro LLC                                                                                         Case number (If known) 19-10475
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $100.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                            $10,000,000.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $10,000,100.00             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $10,000,100.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                                   Best Case Bankruptcy
                                    Case 19-10475-KG                 Doc 14     Filed 03/25/19         Page 10 of 20
 Fill in this information to identify the case:

 Debtor name         PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10475
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                       Best Case Bankruptcy
                                    Case 19-10475-KG                         Doc 14            Filed 03/25/19                 Page 11 of 20
 Fill in this information to identify the case:

 Debtor name         PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)          19-10475
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach he Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, he claim is:                                            $0.00     $0.00
           Travis County Texas                                       Check all that apply.
           c/o David Escamilla                                        Contingent
           P.O. Box 1748                                              Unliquidated
           Austin, TX 78769                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Austin Community College                                                 Contingent
           c/o David Escamilla
           P.O. Box 1748
                                                                                    Unliquidated
           Austin, TX 78769                                                         Disputed
           Date(s) debt was incurred                                               Basis for the claim:
           Last 4 digits of account number                                         Is the claim subject to offset?     No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $58,388.25
           Bayard Law Firm                                                          Contingent
           P.O Box 25130                                                            Unliquidated
           Wilmington, DE 19899                                                     Disputed
           Date(s) debt was incurred from 10/2016
                                                                                   Basis for the claim:    Legal services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No  Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                  52806                                             Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14          Filed 03/25/19                 Page 12 of 20
 Debtor       PilePro LLC                                                                             Case number (if known)            19-10475
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $45,118.82
          Berkeley Research Group                                             Contingent
          2200 Powell Street                                                  Unliquidated
          Suite 1200                                                          Disputed
          Emeryville, CA 94608
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred from 8/2015
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $356,206.31
          Bleakley Platt & Schmidt, LLP                                       Contingent
          One North Lexigton Avenue                                           Unliquidated
          White Plains, NY 10601                                              Disputed
          Date(s) debt was incurred from 4/2015
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,029.94
          Bodell Bove                                                         Contingent
          1225 N. King Street                                                 Unliquidated
          Suite 1000                                                          Disputed
          Wilmington, DE 19801
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred from 9/2018
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,677,673.50
          Boies, Schiller and Flexner                                         Contingent
          300 South Fourth Street                                             Unliquidated
          Suite 800
                                                                              Disputed
          Las Vegas, NV 89108
          Date(s) debt was incurred from 12/2012
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $264,302.55
          Capital One Bank, N.A.                                              Contingent
          P.O. Box 71142                                                      Unliquidated
          Charlotte, NC 28272-1142                                            Disputed
          Date(s) debt was incurred from 12/2016
                                                                             Basis for the claim:    Line of credit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $125,998.45
          Conley Rose                                                         Contingent
          575 N. Dairy Ashford Road                                           Unliquidated
          Suite 1102                                                          Disputed
          Houston, TX 77079
          Date(s) debt was incurred from 9/2016
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          David White                                                         Contingent
          Renaissance Center
          405 North King Street, 8th Floor
                                                                              Unliquidated
          Wilmington, DE 19801                                                Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Services as liquidating trustee
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14          Filed 03/25/19                 Page 13 of 20
 Debtor       PilePro LLC                                                                             Case number (if known)            19-10475
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Del Valle Independent School District                               Contingent
          c/o David Escamilla
          P.O. Box 1748
                                                                              Unliquidated
          Austin, TX 78767                                                    Disputed
          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,202.96
          Dr. Dirk Schultze-Petzoid                                           Contingent
          Hegelallee 5, 14467                                                 Unliquidated
          Potsdam, Germany                                                    Disputed
          Date(s) debt was incurred 1/2018
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,132.03
          DSR & Associates                                                    Contingent
          5635 N. Scottsdale Road                                             Unliquidated
          Suite 170                                                           Disputed
          Scottsdale, AZ 85250
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred from 8/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,602.00
          Eckert Seamans                                                      Contingent
          600 Grant Street                                                    Unliquidated
          44th Floor                                                          Disputed
          Pittsburgh, PA 15219
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred      from 6/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $99,150.43
          Eisenfuhr Speiser                                                   Contingent
          Johannes-Brahms-Platz 1, 20355                                      Unliquidated
          Hamburg, Germany                                                    Disputed
          Date(s) debt was incurred from 1/2016
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,894.67
          George Brothers Kinkaid & Horton LLP                                Contingent
          1100 Norwood Tower                                                  Unliquidated
          114 West 7th Street                                                 Disputed
          Austin, TX 78701
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,597.81
          JAMS, Inc.                                                          Contingent
          P.O. Box 845402                                                     Unliquidated
          Los Angeles, CA 90087                                               Disputed
          Date(s) debt was incurred from 6/2018
                                                                             Basis for the claim:    Mediation services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14          Filed 03/25/19                 Page 14 of 20
 Debtor       PilePro LLC                                                                             Case number (if known)            19-10475
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $387,000.00
          Julio Ramos                                                         Contingent
          35 Grove Street                                                     Unliquidated
          Suite 107                                                           Disputed
          San Francisco, CA 94102
                                                                             Basis for the claim:    Services rendered
          Date(s) debt was incurred 12/2017
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $216,491.26
          McCarter & English                                                  Contingent
          Renaissance Center                                                  Unliquidated
          405 North King Street, 8th Floor                                    Disputed
          Wilmington, DE 19801
          Date(s) debt was incurred from 10/2018
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $636,127.10
          PilePro GMBH                                                        Contingent
          Undsoldstrasse 5, 80538                                             Unliquidated
          Munchen, Germany                                                    Disputed
          Date(s) debt was incurred various
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Plymouth Tube Company
          c/o Gregory A. McCormick                                            Contingent
          Two Prudential Plaza                                                Unliquidated
          180 North Stetson, Suite 1300                                       Disputed
          Chicago, IL 60601-6710
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,400.00
          Rational eDiscovery, LLC                                            Contingent
          2 Tower Place                                                       Unliquidated
          Albany, NY 12203                                                    Disputed
          Date(s) debt was incurred 1/2015
                                                                             Basis for the claim:    Litigation services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Richard Heindl
          c/o Carl Neff                                                       Contingent
          919 North Market Street                                             Unliquidated
          Suite 300                                                           Disputed
          Wilmington, DE 19899-2323
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $200,000.00
          Robert P. Youngman estate
          c/o Andrew Reardon                                                  Contingent
          Reid-Michaels                                                       Unliquidated
          777 Third Avenue, 19th Floor                                        Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14          Filed 03/25/19                 Page 15 of 20
 Debtor       PilePro LLC                                                                             Case number (if known)            19-10475
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $742,000.00
          Roberto Redondo Wendt                                               Contingent
          49 South Mayhew Turnpike                                            Unliquidated
          Hebron, NH 03241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,840.46
          Segal McCambridge Singer & Mahoney                                  Contingent
          P.O. Box 71288                                                      Unliquidated
          Chicago, IL 60694-1288                                              Disputed
          Date(s) debt was incurred from 89/2016
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,198.73
          SKW Schwarz                                                         Contingent
          Kurfurstendamm 21, D-10719                                          Unliquidated
          Berlin, Germany                                                     Disputed
          Date(s) debt was incurred from 10/2015
                                                                             Basis for the claim:    Services rendered
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Skyline Steel LLC                                                   Contingent
          300 Technology Center Way, Suite 450
          Rock Hill, SC 29730
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Steelcom Limited
          c/o Carl Neff                                                       Contingent
          919 North Market Street                                             Unliquidated
          Suite 300                                                           Disputed
          Wilmington, DE 19899-2323
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Steelwall ISH GmbH                                                  Contingent
          Tassilostrasse 21, 82166
          Grafelfing, Germany
                                                                              Unliquidated
          Date(s) debt was incurred
                                                                              Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $229,303.50
          Stone Magnanini LLP                                                 Contingent
          100 Connell Drive #2200                                             Unliquidated
          Berkeley Heights, NJ 07922                                          Disputed
          Date(s) debt was incurred from 7/2014
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 5 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                 Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14          Filed 03/25/19                 Page 16 of 20
 Debtor       PilePro LLC                                                                             Case number (if known)            19-10475
              Name

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Travis County Emer. Serv. Dist. #11                                Contingent
           c/o David Escamilla
           P.O. Box 1748
                                                                              Unliquidated
           Austin, TX 78770                                                   Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Travis County Healthcare District                                  Contingent
           c/o David Escamilla
           P.O. Box 1748
                                                                              Unliquidated
           Austin, TX 78771                                                   Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,125.89
           Travis County Texas                                                Contingent
           P.O. Box 1748                                                      Unliquidated
           Austin, TX 78767                                                   Disputed
           Date(s) debt was incurred     9/2018
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $200,000.00
           Youngman Trust fbo Elsie Hull
           c/o Andrew Reardon                                                 Contingent
           Reid-Michaels                                                      Unliquidated
           777 Third Avenue, 19th Floor                                       Disputed
           New York, NY 10017
                                                                             Basis for the claim:    Money loaned
           Date(s) debt was incurred 11/2013
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.35      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $200,000.00
           Youngman Trust fbo William S. Youngman
           c/o Andrew Reardon                                                 Contingent
           Reid Michaels                                                      Unliquidated
           777 Third Avenue, 19th Floor                                       Disputed
           New York, NY 10017
                                                                             Basis for the claim:    Money loaned
           Date(s) debt was incurred 11/2013
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.36      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $17,360.00
           Zimgibl Langweiser                                                 Contingent
           Brienner Strasse 9, 80333                                          Unliquidated
           Munich, Germany                                                    Disputed
           Date(s) debt was incurred from 5/206
                                                                             Basis for the claim:    Services rendered
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                       Best Case Bankruptcy
                                    Case 19-10475-KG                     Doc 14        Filed 03/25/19                 Page 17 of 20
 Debtor       PilePro LLC                                                                        Case number (if known)            19-10475
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       Skyline Steel, Inc.
           c/o Aldo Badini                                                                       Line      3.27
           200 Park Avenue
           New York, NY 10166                                                                          Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +     $                  5,650,144.66

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    5,650,144.66




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 7
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                                    Best Case Bankruptcy
                                    Case 19-10475-KG                 Doc 14         Filed 03/25/19        Page 18 of 20
 Fill in this information to identify the case:

 Debtor name         PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10475
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Contract for research
              lease is for and the nature of              and development
              the debtor's interest                       services

                  State the term remaining                Approximately one year
                                                                                      Achim Wunsch
              List the contract number of any                                         Lerchenfeldstrasse 8, 80538
                    government contract                                               Munchen, Germany


 2.2.         State what the contract or                  Exclusive License
              lease is for and the nature of              Agreement dated
              the debtor's interest                       February 29, 2016
                                                          (Note: the authority of
                                                          PilePro, LLC to enter
                                                          into this agreement has
                                                          been questioned).
                  State the term remaining                6 years
                                                                                      PilePro GMBH
              List the contract number of any                                         Undsoldstrasse 5 80538
                    government contract                                               Munchen, Germany




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                         Best Case Bankruptcy
                                    Case 19-10475-KG                 Doc 14    Filed 03/25/19         Page 19 of 20
 Fill in this information to identify the case:

 Debtor name         PilePro LLC

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10475
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Richard Heindl                    c/o Carl Neff                                    McCarter & English              D
                                               919 North Market Street                                                           E/F        3.18
                                               Suite 300
                                                                                                                                G
                                               Wilmington, DE 19899-2323
                                               Co-debtor disputes claim.




    2.2      Richard Heindl                    c/o Carl Neff                                    David White                     D
                                               919 North Market Street                                                           E/F        3.9
                                               Suite 300
                                                                                                                                G
                                               Wilmington, DE 19899-2323
                                               Co-debtor disputes claim.




    2.3      Richard Heindl                    c/o Carl Neff                                    Roberto Redondo                 D
                                               919 North Market Street                          Wendt                            E/F        3.24
                                               Suite 300
                                                                                                                                G
                                               Wilmington, DE 19899-2323
                                               Co-debtor disputes claim.




    2.4      Roberto                           49 South Mayhew Turnpike                         Steelcom Limited                D
             Redondo Wendt                     Hebron, NH 03241                                                                  E/F        3.28
                                               Co-debtor disputes claim.
                                                                                                                                G




Official Form 206H                                                         Schedule H: Your Codebtors                                        Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                      Best Case Bankruptcy
                                    Case 19-10475-KG                 Doc 14   Filed 03/25/19       Page 20 of 20

 Debtor       PilePro LLC                                                               Case number (if known)   19-10475


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      Roberto                           49 South Mayhew Turnpike                      Richard Heindl                 D
             Redondo Wendt                     Hebron, NH 03241                                                              E/F       3.22
                                               co-debtor disputes claim.
                                                                                                                            G



    2.6      Roberto                           49 South Mayhew Turnpike                      Bodell Bove                    D
             Redondo Wendt                     Hebron, NH 03241                                                              E/F       3.5
                                               Co-debtor disputes claim.
                                                                                                                            G



    2.7      Roberto                           49 South Mayhew Turnpike                      McCarter & English             D
             Redondo Wendt                     Hebron, NH 03241                                                              E/F       3.18
                                               Co-debtor disputes claim.
                                                                                                                            G



    2.8      Roberto                           49 South Mayhew Turnpike                      David White                    D
             Redondo Wendt                     Hebron, NH 03241                                                              E/F       3.9
                                               Co-debtor disputes claim.
                                                                                                                            G




Official Form 206H                                                       Schedule H: Your Codebtors                                     Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com                                                                  Best Case Bankruptcy
